DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Request for Continued Examination July 15, 2022. Claims 1-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, newly amended limitation “a sealed interior chamber”.
Regarding claims 12-20, Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. As to claim 12, Applicant argues that Zellmer does not teach that the receiver coil (109) generates a magnetic field within the bone chamber. The Examiner respectfully disagrees. In response to applicant's argument that Zellmer does not teach that the receiver coil (109) generates a magnetic field within the bone chamber; a recitation of the intended use of the claimed invention, i.e. a power source configured to receive energy from an external transmitter and to supply power to the metallic coil to cause the metallic coil to generate a magnetic field within the bone chamber, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Zellmer discloses the structure capable of performing the functional language, i.e., generating a magnetic field within the bone chamber. The transmitter coil (106) is capable of giving rise to a magnetic field, which in turn may induce a potential over a receiver coil (109) ([paragraph 0106]).

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 5, “the enclosed interior chamber” should read “the sealed interior chamber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zellmer et al. (US 2016/0270927 A1). 	Regarding claim 12, Zellmer et al. disclose a system for spinal surgery fig. 3, comprising: an electromagnetic spinal cage fig. 5 (420) configured to be implanted into an intervertebral disc space in a patient’s body fig. 3 (3) [0063], the electromagnetic spinal cage including a device body fig. 5 (420) having an interior chamber (see fig. below) therein and having an open bone chamber (see fig. below) defined therethrough [0063] and a metallic coil disposed within the interior chamber and around the bone chamber fig. 4 (109) [0081]; and an external power source fig. 4 (103) capable of transferring energy to the electromagnetic spinal cage to power the metallic coil to cause the metallic coil to generate a magnetic field within the bone chamber [0106]. 


    PNG
    media_image1.png
    237
    379
    media_image1.png
    Greyscale

Regarding claim 13, Zellmer et al. disclose the system of claim 12, wherein the external power source supplies power to the electromagnetic spinal cage through electromagnetic induction [0080, 0081].
Regarding claim 14, Zellmer et al. disclose the system of claim 12, wherein the external power source supplies power to the electromagnetic spinal cage through ultrasonic energy [0080, 0081, 0106].
Regarding claim 20, Zellmer et al. disclose the system of claim 12, wherein the bone chamber (see fig. above) and an interior of the metallic coil define a generally circular shape or a generally ovoid shape fig. 5 (410, 420) (depending on the shape of the implant). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) in view of Stevenson et al. (US Patent Publication 2017/0007420), hereinafter “Stevenson”.
Regarding claim 1, Michelson discloses an electromagnetic spinal cage fig. 12 (410) configured to be implanted into an intervertebral disc space in a patient’s body [0087], comprising: a device body fig. 12 (430) having an interior chamber fig. 13 (420) therein and having an open bone chamber defined therethrough fig. 11 (436) [0084]; a metallic coil fig. 11 (426) disposed within the interior chamber and around the bone chamber [0086]; and a power source fig. 12 (460) configured to receive energy from an external transmitter fig. 18 (600) [0088, 0094] and to supply power to the metallic coil to cause the metallic coil to generate a magnetic field within the bone chamber [0086, 0087, 0093-0094]. 
Michelson fails to expressly demonstrate a sealed interior chamber. However, Stevenson discloses a spinal implant (12, Figures 1 and 2) with electrical components that generate an electric current to stimulate bone growth [paragraph 0022]. The spinal implant has a sealed interior chamber ((14, Figure 2), as best seen in Figures 1 and 2, a sealed interior chamber comprises electrical circuitry (82)). 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the implant of Michelson with a sealed interior chamber as taught by Stevenson, in order to provide a chamber for delivering electric current to the electrodes, powering the implant and/or detecting/sensing diagnostics, and is suitable for implantation [paragraph 0054].
Regarding claim 2, the modified Michelson’s device discloses the electromagnetic spinal cage of claim 1, further comprising an external transmitter configured to supply power to the metallic coil [0094].
Regarding claim 3, the modified Michelson’s device discloses the electromagnetic spinal cage of claim 1, wherein the external transmitter supplies power to the metallic coil through electromagnetic induction [0093-0094]. 
Regarding claim 11, the modified Michelson’s device does not explicitly disclose wherein the bone chamber and an interior of the metallic coil define a generally ovoid shape.  
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to construct the implant with a metallic coil with a generally ovoid shape, since applicant has not disclosed that such feature solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of corresponding to the shape of the implant used/desired.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) and Stevenson et al. (US Patent Publication 2017/0007420), further in view of Boyden et al. (US 2010/0262239 A1).
Regarding claim 4, the modified Michelson’s device does not explicitly disclose wherein the external transmitter supplies power to the metallic coil through ultrasonic energy.  Rather, Michelson teaches the use of electromagnetic induction for external transmission of power [0080-0081].
However, Boyden et al. disclose wherein the external transmitter supplies power to the metallic coil through ultrasonic energy [0035] or electromagnetic induction [0035, 0081-0082.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those of Boyden et al. as ultrasonic energy is a known equivalent transmission means for supplying power to the magnetic coil [0035, 0081-0082 of Boyden et al.], and Michelson teaches the embodiment of the implant relied on as seen above being connected to a remote power source [0044 of Michelson]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) and Stevenson et al. (US Patent Publication 2017/0007420), further in view of Richley et al. (US 2005/0222681 A1).
Regarding claim 6, the modified Michelson’s device does not disclose the spinal cage further comprising an inserter recess defined in the device body, the inserter recess configured to releasably secure the device body to an inserter configured to insert the device body into the intervertebral disc space. 
Richley et al. disclose the spinal cage further comprising an inserter recess defined in the device body, the inserter recess fig. 7b (83) configured to releasably secure the device body fig. 9 (100) to an inserter fig. 8 (90) configured to insert the device body into the intervertebral disc space [0119, 0120].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those of Richley et al. as while the modified Michelson’s device does not explicitly discuss the features of the implant shown in fig. 11 (490), but it is shown in fig. 11 and fig. 14 of Michelson that element 490 is substantially similar to the endplate taught by Richley et al. which is designed to engage with the inserter tool. Michelson teaches in fig. 14 and [0089] that 490 can be used if a direct power source is used rather than a remote power source. In the case that a remote power source is used, the features of 490 could be used with the tool taught by Richley et al. to insert the implant between vertebra.  
Claims 5, 7-10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 2004/0024400 A1) and Stevenson et al. (US Patent Publication 2017/0007420), further in view of Zellmer et al. (US 2016/0270927 A1).
Regarding claim 5, the modified Michaelson’s device does not disclose wherein the device body comprises an upper portion and a lower portion releasably held together with one or more fasteners.
Zellmer et al. disclose the device body comprises an upper portion (see fig. below) and a lower portion (see fig. below) releasably held together with one or more fasteners [0066, “two plate-based implantable components can be fixture to two opposing surfaces of an implant”].

    PNG
    media_image2.png
    421
    395
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Michelson with those Zellmer et al. as it is disclosed by Zellmer et al. that the electromagnetic cage can be combined with other implant components depending on the structural need of the implant used. The alternative shape does not change or prevent the goals/desired outcome of the devices of either Michelson or Zellmer et al. 
Regarding claim 7, the modified Michaelson’s device discloses the electromagnetic spinal cage of claim 1, further comprising a transducer disposed within the interior chamber of the device body [0097 of Zellmer et al.], the transducer configured to receive power from the power supply and transfer the power to the metallic coil [0097 of Zellmer et al.] fig. 4 (Zellmer et al.). 
Regarding claim 8, the modified Michaelson’s device discloses disclose the electromagnetic spinal cage of claim 1, further comprising a controller fig. 4 (113) disposed within the interior chamber of the device body [0081, “implantable microcontroller… 113”].
Regarding claim 9, the modified Michaelson’s device discloses the electromagnetic spinal cage of claim 8, wherein the controller is configured to wirelessly communicate with one or more external devices figs. 3 and 4 of Zellmer et al. [0081 of Zellmer et al.]. 
Regarding claim 10, the modified Michaelson’s device discloses the electromagnetic spinal cage of claim 1, wherein the bone chamber and an interior of the metallic coil fig. 11 (426) define a generally circular shape [0087 of Michelson, “toroid shaped wire coil].
Regarding claim 15, the modified Michaelson’s device discloses the system of claim 12, wherein the device body of the electromagnetic spinal cage comprises an upper portion (see fig. above) and a lower portion (see fig. above) releasably held together with one or more fasteners [0066, “two plate-based implantable components can be fixture to two opposing surfaces of an implant”].
Regarding claim 18, the modified Michaelson’s device discloses the system of claim 12, further comprising a controller fig. 4 (113) disposed within the interior chamber of the electromagnetic spinal cage [0081]. 
Regarding claim 19, the modified Michaelson’s device discloses the system of claim 18, further comprising an external device fig. 4 (2) configured to wirelessly communicate [0047, 0048] with the controller fig. 4 (113). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (US 2016/0270927) in view of Richley et al. (US 2005/0222681 A1).
Regarding claim 16, Zellmer et al. disclose the system of claim 12.
However, Zellmer et al. do not disclose the system further comprising an inserter configured to insert the electromagnetic spinal cage into the intervertebral disc space and an inserter recess defined in the electromagnetic spinal cage configured to releasably secure the electromagnetic spinal cage to the inserter. 
Regarding claim 16, Richley et al. disclose the system further comprising an inserter fig. 8 (90) configured to insert the electromagnetic spinal cage into the intervertebral disc space and an inserter recess fig. 7b (83) defined in the electromagnetic spinal cage fig. 9 (80, 100) configured to releasably secure the electromagnetic spinal cage to the inserter [0119, 0120]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zellmer et al. with those of Richley et al. as while Zellmer et al. does not explicitly discuss/depict features of a recess for receiving an insertion tool, Zellmer et al. does teach in [0063] that the implantable component can be designed with “…design features such as… surgery tool attachment points…”, such as the features of the endplate taught by Richley et al. to allow for use with an insertion tool such as the one taught by Richley et al. 
Regarding claim 17, Zellmer et al. and Richley et al. disclose the system of claim 12, further comprising a transducer disposed within the interior chamber of the electromagnetic spinal cage [0081 of Zellmer et al.], the transducer configured to transfer the power to the metallic coil [0097 of Zellmer et al.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Diana Jones/Examiner, Art Unit 3775                                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775